EXHIBIT 10.4




RESTRICTED STOCK UNIT AGREEMENT
UNDER THE TIPTREE INC. 2017 OMNIBUS INCENTIVE PLAN


Name of Participant:
[●]
Number of Restricted Stock Units (“RSUs”):
[●]
Grant Date
[DATE]



This Restricted Stock Unit Agreement (this “Agreement”) is between Tiptree Inc.,
a Maryland corporation (the “Company”), and the Participant named above.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Participant hereby agree as follows:
1.Award of Restricted Stock Units. On the Grant Date, the Company grants to the
Participant RSUs, on the terms and conditions hereinafter set forth and in
accordance with the terms of the Tiptree Inc. 2017 Omnibus Incentive Plan (as it
may be amended from time to time, the “Plan”), for that number of shares of the
Company’s Class A Common Stock, par value $0.001 per share (“Shares”), indicated
above.
2.    Vesting. Subject to the terms and conditions of this Agreement, the RSUs
shall become vested with respect to one-third (1/3rd) of the RSUs on each of the
first, second and third anniversaries of February 15, 20[●] (each such
anniversary, a “Vesting Date”), subject to the Participant’s continued service
with the Company on each applicable Vesting Date.
For purposes of this Agreement, “service with the Company” means the
Participant’s continued service as an employee of, or officer or other service
provider with, the Company, any parent or subsidiary of the Company or any other
entity that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with the Company, including
Tricadia Holdings, L.P. The Participant’s service with the Company shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company regardless of
whether pay is suspended during such leave.


 
 
 




--------------------------------------------------------------------------------




3.    Issuance of Shares. The Company shall issue to the Participant within
thirty (30) days following a Vesting Date, a number of Shares equal to the
number of RSUs vesting on such Vesting Date. Such Shares may be delivered to the
Participant either by book-entry registration or in the form of a certificate or
certificates, registered in the Participant’s name or in the names of the
Participant’s legal representatives, beneficiaries or heirs, as applicable. The
Participant shall have no further rights with regard to the RSUs once the
underlying Shares have been delivered to the Participant.
4.    Effect of Termination of Employment.
(a)    Except as provided in Section 4(b), the Participant’s rights to RSUs that
are not vested shall be immediately and irrevocably forfeited upon a termination
of the Participant’s service with the Company, including the right to receive
dividend equivalents as provided in Section 7(b) of this Agreement.
(b)    Notwithstanding the foregoing, in the event that a termination of the
Participant’s service with the Company occurs:
(i)    due to the Participant’s death or due to the Participant’s Disability (as
defined below), any unvested RSUs shall become vested, and the date of the
termination of the Participant’s service under such circumstances shall be the
“Vesting Date” for purposes of this Agreement; or
(ii)    due to a termination of the Participant’s service by the Company without
Cause (as defined below) or as a result of the Participant’s Retirement (as
defined below), any unvested RSUs shall remain outstanding and shall vest on the
Vesting Date or Vesting Dates that follow such termination in accordance with
Section 2; provided, however, that all unvested RSUs shall be forfeited in the
event that the Participant engages in Competition (as defined below).
(c)    “Cause” shall mean any one of the following (i) any event constituting
“Cause” as defined in any employment agreement or similar agreement, if any,
then in effect between the Participant and the Company or any of its Affiliates,
(ii) the Participant’s engagement in misconduct which is materially injurious to
the Company or any of its Affiliates, (iii) the Participant’s failure to
substantially perform his duties to the Company or any of its Affiliates, (iv)
the Participant’s repeated dishonesty in the performance of his duties to the
Company or any of its Affiliates, (v) the Participant’s commission of an act or
acts constituting any (x) fraud against, or misappropriation or embezzlement
from the Company or any of its Affiliates, (y) crime involving moral turpitude,
or (z) offense that could result in a jail sentence of at least 30 days or (vi)
the Participant’s material breach of any confidentiality or non-


 
 
 

2

--------------------------------------------------------------------------------




competition covenant entered into between the Participant and the Company or any
of its Affiliates.
(d)    “Competition” shall mean the Participant engaging in, participating in,
carrying on, owning, or managing, directly or indirectly, either for himself or
as a partner, stockholder, officer, director, employee, agent, independent
contractor, representative, co-venturer, or consultant (whether compensated or
not), any business, partnership, corporation, or other enterprise that is a
Competitive Business.
(e)    “Competitive Business” shall mean (i) an asset management business of
similar size and scope as the Company (a “Competitor”); provided that an asset
management business shall be excluded from the definition of Competitor if (A)
the average assets under management of that business over the three (3) years
prior to the date of termination of the Participant’s service with the Company
is equal to or exceeds the greater of (x) $5.0 billion and (y) 120% of the
assets under management of, and assets owned by, the Company on the date of the
termination of the Participant’s service with the Company, and (B) that such
entity has reported EBITDA (or other similar measure) equal to or exceeding 120%
of the Adjusted EBITDA as most recently publicly reported by the Company prior
to the date of the termination of the Participant’s service with the Company; or
(ii) a business of similar size and scope as, and providing similar products or
services to, any subsidiary of the Company, including, if applicable, an asset
management subsidiary, which represents more than 20% of the Adjusted EBITDA as
most recently publicly reported by the Company, but only if such subsidiary is
not being treated as a discontinued operation under GAAP or in the process of
being sold or otherwise wound down as of the date of the termination of the
Participant’s service with the Company (a “Material Subsidiary Competitor”);
provided, however, that the foregoing shall not prohibit the Participant from
(i) after the termination of the Participant’s service with the Company,
performing services for an entity that is engaged in a Competitive Business, so
long as the Participant is not providing services in a material way for that
part of the business that is engaged in a Competitive Business and that part of
the business that constitutes a Competitive Business does not represent 20% or
more of the earnings of such entity; or (ii) being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation or other business
entity which is publicly traded.
(f)    “Disability” shall have the meaning as defined under the Company’s
long-term disability plan or policy that covers the Participant, or, in the
event that the Company has no long-term disability plan or policy covering the
Participant or such definition does not comply with Section 409A of the Code,
“Disability” shall have the same meaning as defined under Section 409A of the
Code.
(g)    “Retirement” shall mean a termination by the Participant of his or her
service with the Company following the Participant’s attainment of age
sixty-five (65) and


 
 
 

3

--------------------------------------------------------------------------------




completion of a minimum of five (5) continuous years of service with the
Company, provided that the Participant has delivered a “written notice of
termination,” which meets the requirements set forth below, to the Company at
least thirty (30) days prior to the scheduled Retirement. For purposes of this
definition, “Retirement” will generally mean that the Participant is not working
at all, except for (i) engaging in certain charitable or not-for-profit
endeavors, (ii) management of the Participant’s personal investments, or (iii)
providing advisory services on a limited basis or serving as a member of the
board of directors of a public or private company (in each case, other than with
respect to a Competitive Business). For purposes of this definition, “a written
notice of termination” shall include, but shall not be limited to, a statement
of the Participant’s intention to terminate his or her service with the Company
that (x) specifies the Participant’s date of termination, (y) certifies that the
Participant will not be employed by or provide services to any entity other than
personal services provided to a charitable or non-profit organization, advisory
services provided to an individual or entity on a limited basis or service as a
member of the board of directors of a public or private company on the terms set
forth above (and, if accepting such employment or providing such services,
identifying the organization, individual or entity, as applicable, by name and
describing the position, duties and/or relationships with such organization,
individual or entity, as applicable), and (z) acknowledges the Participant’s
agreement to provide other information regarding the Participant’s reasons for
termination and subsequent business activity upon request of the Company.
5.    Effect of a Change in Control. In the event of a Change in Control, all
unvested RSUs that have not been previously forfeited shall immediately vest and
the Company shall issue to the Participant on the effective date of the Change
in Control a number of Shares equal to the number of RSUs vesting on such date.
6.    Transfer Restrictions.
(a)    Notwithstanding anything to the contrary in this Agreement, the RSUs may
not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Participant.
(b)    No transfer by will or the applicable laws of descent and distribution of
any Shares which are issuable to the Participant upon settlement of the RSUs by
reason of the Participant’s death shall be effective to bind the Company unless
the Committee administering the Plan shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer.
7.    Distributions and Adjustments.
(a)    If there is any change in the number or character of the Shares without
additional consideration paid to the Company (through any stock dividend or
other distribution,


 
 
 

4

--------------------------------------------------------------------------------




recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or otherwise), other than a dividend in which the RSU is credited with dividend
equivalent rights pursuant to Section 7(b) below, the Committee administering
the Plan shall, in such manner and to such extent (if any) as it deems
appropriate and equitable, adjust the number of RSUs subject to this Agreement
accordingly, in its sole discretion. Any fractional RSU resulting from an
adjustment under this Section 7(a) shall be rounded down to the nearest whole
unit.
(b)    RSUs shall be credited with dividend equivalents at such times as
dividends, whether in the form of cash, Shares, or other property are paid with
respect to the Shares. Subject to applicable withholding requirements, any such
dividend equivalents shall be paid on the dividend payment date to the
Participant as if each RSU held by the Participant were an outstanding Share,
provided that the Participant is then providing services to the Company.
8.    Taxes.
(a)    The Participant acknowledges that the Participant shall consult with the
Participant’s own tax advisor regarding the federal, state and local tax
consequences of the grant of the RSUs, payment of dividend equivalents on the
RSUs, the vesting of the RSUs and issuance of Shares to the Participant in
settlement of the RSUs and any other matters related to this Agreement. The
Participant is relying solely on the Participant’s advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant is solely responsible for the
Participant’s own tax liability that may arise as a result of this grant or any
other matters related to this Agreement.
(b)    In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are the Participant’s sole and
absolute responsibility, are withheld or collected from the Participant at the
minimum required withholding rate.
(c)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, the Participant may elect, on
or before the date that the amount of any tax required to be withheld is
determined, to satisfy any applicable tax withholding obligations arising from
the receipt of, or the lapse of restrictions relating to, the RSUs (including
property attributable to the RSUs described in Section 7(b) above) by:
(i)    delivering cash (including check, draft, money order or wire transfer
made payable to the order of the Company),
(ii)    to the extent permitted by the Committee, in its sole discretion, having
the Company withhold a portion of the Shares to be issued to the Participant in
settlement


 
 
 

5

--------------------------------------------------------------------------------




of the RSUs having a Fair Market Value equal to the minimum tax withholding
amount for such taxes (at the time of settlement and/or upon the earlier vesting
of the RSUs, as applicable), or
(iii)    delivering to the Company Shares having a Fair Market Value equal to
the minimum tax withholding amount for such taxes. The Company shall not deliver
any fractional Share but shall pay, in lieu thereof, the Fair Market Value of
such fractional Share.
9.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available to the Participant upon request.
Terms used herein which are defined in the Plan shall have the respective
meanings given to such terms in the Plan, unless otherwise defined herein. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the Committee
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.
(b)    No Right to Continued Service. Nothing in this Agreement or the Plan
shall be construed as giving the Participant the right to be retained as an
employee, officer or other service provider to the Company. In addition, the
Company may at any time dismiss the Participant from service free from any
liability or any claim under this Agreement, unless otherwise expressly provided
in this Agreement.
(c)    Securities Matters. The Company shall not be required to issue or deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Saving Clause. If any provision(s) of this Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
(f)    Section 409A of the Code. The RSUs granted hereunder are intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted in a manner consistent with that intention. Notwithstanding the
foregoing or any provision of the Plan or this


 
 
 

6

--------------------------------------------------------------------------------




Agreement, if any provision of this Agreement contravenes Section 409A of the
Code or could cause the Participant to incur any tax, interest or penalties
under Section 409A of the Code, the Board or the Committee, as applicable, may,
in its sole discretion, and without the Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Section 409A of the
Code, or to avoid the incurrence of any taxes, interest and penalties under
Section 409A of the Code, and/or (ii) maintain to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A of the Code. This Section 9(f) does
not create an obligation on the part of the Company to modify the Plan or this
Agreement and does not guarantee that the RSUs or Shares distributed hereunder
shall not be subject to taxes, interest and penalties under Section 409A of the
Code. For purposes of this Agreement, to the extent required to satisfy the
requirements of Section 409A of the Code, references to termination of service
with the Company shall be required to mean a “separation of service” within the
meaning of Section 409A of the Code and the regulations thereunder (after giving
effect to the presumptions contained therein).
(g)    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any Shares issuable upon the vesting
of an RSU until the date that the Shares are issued to the Participant.
(h)    Clawback. If the Company’s fiscal year end financials are restated and it
is found that the Participant’s misconduct led to the restatement, any unvested
RSUs granted hereunder may be forfeited and Shares received by the Participant
upon settlement of an RSU or proceeds received by the Participant upon the sale
of Shares received upon settlement of an RSU may be recovered in an amount
determined by the Committee and to the maximum extent required to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(i)    Nature of Payments. This Agreement is in consideration of services
performed or to be performed for the Company or any subsidiary, division or
business unit of the Company. Any income or gain realized pursuant to this
Agreement shall constitute a special incentive payment to the Participant and
shall not be taken into account, to the extent permissible under applicable law,
as compensation for purposes of any of the employee benefit plans of the Company
or any subsidiary except as may be determined by the Committee or by the Board
or board of directors of the applicable subsidiary.
(j)    Governing Law. The internal law, and not the law of conflicts, of the
State of Maryland shall govern all questions concerning the validity,
construction and effect of this Agreement.


 
 
 

7

--------------------------------------------------------------------------------




(k)    Notices. The Participant shall send all written notices regarding this
Agreement or the Plan to the Company at the following address:
Tiptree Inc.
780 Third Avenue
21st Floor
New York, New York 10017
Attn:    General Counsel
Email: legal@tiptreeinc.com
(l)    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.
**Signature Page Follows**


 
 
 

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.


TIPTREE INC.
 
 
 
By:
 
 
 
 
Name:
 
 
Title:



ACKNOWLEDGED AND AGREED


 
 
 
By:
 
 
 
 
Name:
 
 
Title:





 
 
 

9